UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:001-33756 Vanguard Natural Resources, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1521161 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 7700 San Felipe, Suite 485 Houston, Texas 77063 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (832)327-2255 Internet Website: www.vnrllc.com Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNox Common units outstanding on November 4, 2009: 16,078,673. 4 VANGUARD NATURAL RESOURCES, LLC TABLE OF CONTENTS Page GLOSSARY OF TERMS PART I- FINANCIAL INFORMATION Item 1. Unaudited Financial Statements Consolidated Statements of Operations 3 Consolidated Balance Sheets 4 Consolidated Statements of Members’ Equity 5 Consolidated Statements of Cash Flows 6 Consolidated Statements of Comprehensive Loss 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 40 PART II– OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Submission of Matters to a Vote of Securities Holders 43 Item 5. Other Information 43 Item 6. Exhibits 44 GLOSSARY OF TERMS Below is a list of terms that are common to our industry and used throughout this document: /day per day Mcf thousand cubic feet Bbls barrels Mcfe thousand cubic feet of natural gas equivalents Bcfe billion cubic feet of natural gas equivalents MMBtu million British thermal units Btu British thermal unit MMcf million cubic feet Gal gallons NGL natural gas liquids When we refer to natural gas, natural gas liquids and oil in “equivalents,” we are doing so to compare quantities of natural gas liquids and oil with quantities of natural gas or to express these different commodities in a common unit. In calculating equivalents, we use a generally recognized standard in which 42 gallons is equal to one Bbl of oil and one Bbl of oil is equal to six Mcf of natural gas. Also, when we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. References in this report to (1) “us,” “we,” “our,” “the Company,” “Vanguard” or “VNR” are to Vanguard Natural Resources, LLC and its subsidiaries, including Vanguard Natural Gas, LLC, Trust Energy Company, LLC (“TEC”), VNR Holdings, Inc. (“VNRH”), Ariana Energy, LLC (“Ariana Energy”), Vanguard Permian, LLC (“Vanguard
